Case 7:20-cr-00098-VB Document 43 Filed 01/07/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
ja?
Plaintiff(s), CALENDAR NOTICE
v. 2kCe4E we)
Mbt en) Oke
Defendant(s).
X

 

PLEASE TAKE NOTICE that the above-captioned case has been sekedeted/
re-scheduled for:

____ Status conference ___ Final pretrial conference
____ Telephone conference _____ Jury selection and trial
____ Pre-motion conference ___ Bench trial

____ Settlement conference ____ Suppression hearing
____ Oral argument ____ Plea hearing

___ Bench ruling on motion | Soontencing

on Af — ~~ 20 | , at 2 : 50 Pr , in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from _J~ 22-21
Ce
All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court’s
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: | - 7 “20 Z|
SO Vand |

White Plains, NY
Vincent L. Briccetti
United States District Judge

 

 
